Title: From George Washington to Henry Knox, 19 November 1790
From: Washington, George
To: Knox, Henry

 
(Private)  
My dear Sir,Mount Vernon Novr 19th 1790. 
I have received your letter of the 10th instt, and will declare to you without reserve, that my forebodings with respect to the Expedition against the Wabash Indians are of disappointment; and a disgraceful termination under the conduct of B. Genl Harmer.
I expected little from the moment I heard he was a drunkard. I expected less as soon as I heard that on this account no confidence was reposed in him by the people of the Western Country—And I gave up all hope of Success, as soon as I heard that there were disputes with him about command.
The latter information is from report only; but the report of bad news is rarely without foundation. If the issue of this Expedition is honorable to the Concerters of it, & favorable to our Arms, it will be double pleasing to me; but my mind, from the silence which reigns, and other circumstances, is prepared for the worst; that is—for expence without honor or profit.
If any thing more than the statement of this business for the information of Congress should occur to you, previous to my arrival, be so good as to digest it, for it is my wish to have every matter which may occur to the heads of Departments as well as to myself, ready, if proper to lay before that body, at the opening of the Session. With sincere friendship, & affecte regard I am—ever Yrs

Go: Washington


P.S. I expect to commence my journey for Philadelphia on Monday—but from the State of the Roads after the incessant and heavy rains which have fallen, my progress must be slow.


G.W.
